Order entered March 18, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-01585-CV

                              SUSAN ANN FISHER, Appellant

                                               V.

MEDICAL CENTER OF PLANO, CYNTHIA CARTER, ANN W. HANDLEY, R.N. AND
                 RAY J. DELGADILLO, R.T., Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01024-2014

                                          ORDER
       Based on the Court’s opinion of this date dismissing the case for lack of jurisdiction, we

DENY as moot all of appellant’s pending motions.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE